Per Curiam.

Tlie record discloses that the employee involved in the accident was employed as a “body man” to repair damaged motor-vehicle bodies; that his duties did not include the driving of any motor vehicle; that at the time in question the employee was operating the truck solely for his own convenience in going from his place of employment, at the end of his day’s work, to his home on a rainy day; and that he had taken the truck without anyone’s permission or direction and without defendant’s knowledge.
The plaintiff has abandoned the theory of respondeat superior and relies on the theory of negligent entrustment.
A careful examination of the record fails to disclose any credible evidence of entrustment. The trial court was warranted in directing a verdict for defendant as was the Court of Appeals in affirming the judgment based thereon. The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell and Herbert, JJ., concur.